Mr. Justice Mulkey delivered the opinion of the Court: This is a bill to set aside a tax deed as a cloud upon the title of appellee, to a tract of land situate in North Henderson township, Mercer county, this State. The uncontroverted facts are, that the assessor of said township made a personal property assessment against Phillips, Carmichael & Co., for the year 1875, upon which a tax of $99 was levied against them. This tax not having been paid, the same was extended against the land in controversy, which belonged to appellee, who was at the time a member of the firm of Phillips, Carmichael & Co. The land was subsequently sold to satisfy this tax, appellant becoming the purchaser, who in due time received a tax deed therefor. The firm of Phillips, Carmichael & Co., at the time of the assessment and tax proceedings, was doing business in Chicago, and was composed of appellee, Thomas S. Phillips, and George S. Carmichael, appellee being a resident of Gales-burg, Knox county, and the other members, of Chicago, where the partnership business was carried on. Neither the firm nor appellee, at the time of said assessment, was the owner of any personal estate or property of any desciúption in said township, nor was said firm, or either of the members thereof, doing business there at that time, nor were they, or either of them, liable to the assessment made against them. Under these facts the circuit court of Mei'cer county held the tax proceedings, culminating in a tax deed to appellee’s land, unauthorized and void, and thereupon entered a decree accordingly. Appellant brings the case here by • appeal, and asks a reversal, on the ground appellee did not, by his bill or otherwise, offer to reimburse appellant the amount paid by him for the land at the tax sale, and in support of this position his counsel cite Farwell v. Harding, 96 Ill. 32; Phelps v. Harding, 87 id. 442; Barnett v. Cline, 60 id. 205. The cases relied on are not applicable to the facts in this case. Had appellee been under any legal liability or obligation to pay the tax for which the land in this case was sold, then the above authorities would he in point, but such is not the case. As we have already seen, neither the firm of Phillips, Carmichael & Co., nor any of its members, were liable to a personal tax assessment in the township, hence the assessment, levy, and all proceedings relating to the matter, were and are absolutely null and void. And appellee having con-. sequently incurred no liability with respect to the same, it would be simply a tax upon justice to deny him relief except upon the condition that he should pay a sum of money that he never owed, and which he was therefore under no legal or moral obligation to pay. Purchasers at tax sales, while availing themselves of the opportunity of obtaining highly remunerative profits on small investments, are bound to know at their peril, when purchasing at a tax sale, that the supposed delinquent is in truth and in fact a delinquent,—that he has been lawfully assessed, and has failed to make payment, etc. The decree of the circuit court was clearly right, and will therefore be affirmed. Decree affirmed. Mr. Justice Walker : There is no proof that complainant was the owner of the land, and he had no right to relief unless he proved he held title. A mere stranger has no right to inter-meddle with other men’s titles or purchases of land for taxes. Mr. Justice Scott : I do not concur either in the reasoning or the conclusion of the majority opinion of the court.